DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jebrail et al., “A solvent replenishment solution for managing evaporation of biochemical reactions in air-matrix digital microfluidics devices,” Lab Chip, 2015, 15, 151-158 (hereafter “Jebrail”).  Note: (1) that Jebrail was published on October 01, 2014, which is before Applicant’s earliest claimed priority date of June 05, 2015, and (2) Jebrail lists five authors who are not also listed as coinventors of the instant application.   Note that claim 3 is also evidenced by Gong et al., “All-electronic droplet generation on-chip with Lab Chip, 2008, 8, 898-906 (hereafter “Gong”).  

Addressing claim 1, Jebrail discloses an air-matrix digital microfluidic (DMF) apparatus configured to replenish solvent in a reaction droplet to correct for evaporation (see the title and abstract), the apparatus comprising: 
a first plate having a first hydrophobic layer (“Bottom Plate” in Figure 1(a)); 
a second plate having a second hydrophobic layer (“Top Plate” in Figure 1(a)); 
an air gap formed between the first and second hydrophobic layers (note “Air” in Figure 1(a)); 
a plurality of actuation electrodes adjacent to the first hydrophobic layer, wherein
each actuation electrode defines a unit cell within the air gap (note “Actuation Electrodes” in Figure 1(a)); 
one or more ground electrodes (note “Ground Electrode” in Figure 1(a)); 
a thermal regulator, wherein the thermal regulator forms a thermal zone in the air
gap comprising a plurality of adjacent unit cells, further wherein the thermal regulator is configured to heat and/or cool the reaction droplet when it is within the thermal zone (note “Thermoelectric Module” in 
Figure 1(a); and the last sentence of the Figure 1 caption, especially ”(frame 3)” and “(frame 4)”; and the first full sentence in the first column on page 153); 
a sensor configured to detect a change in the volume of a reaction droplet within
1; and 
a controller in communication with the sensor and configured to detect the
change in the volume of the reaction droplet below a threshold value and to combine a replenishing droplet with the reaction droplet (first full sentence in the second column of page 153)2 .


Addressing claim 3, Gong evidences that Jabrail also discloses an apparatus embodiment in which the sensor configured to detect the change in the volume of the reaction droplet comprises an electrical sensor configured to detect an electrical property between one or more actuation electrodes and the one or more ground electrodes.  See Gong Figure 3(a) and note that Gong is reference 22 in Jebrail, which is cited in the first full sentence in the second column of page 153 of Jebrail.    




    PNG
    media_image1.png
    171
    494
    media_image1.png
    Greyscale


Addressing claim 5, the additional limitation of this claim is implied by Figure 1(b), which shows photos of various stages of a droplet being replenished.

Addressing claim 6, for the additional limitation of this claim note the following in the Figure 1 caption


    PNG
    media_image2.png
    182
    1159
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    476
    785
    media_image3.png
    Greyscale









Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 



Claims 14-19, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jebrail as evidenced by Gong.

Addressing claim 14, Jebrail discloses an air-matrix digital microfluidic (DMF) apparatus configured to replenish solvent in a reaction droplet to correct for evaporation (see the title and abstract), the apparatus comprising: 
a first plate having a first hydrophobic layer (“Bottom Plate” in Figure 1(a)); 
a second plate having a second hydrophobic layer (“Top Plate” in Figure 1(a)); 
an air gap formed between the first and second hydrophobic layers (note “Air” in Figure 1(a)); 
a plurality of actuation electrodes adjacent to the first hydrophobic layer, wherein
each actuation electrode defines a unit cell within the air gap (note “Actuation Electrodes” in Figure 1(a)); 
one or more ground electrodes (note “Ground Electrode” in Figure 1(a)); 
a thermal regulator, wherein the thermal regulator forms a thermal zone in the air
gap comprising a plurality of adjacent unit cells, further wherein the thermal regulator is configured to heat and/or cool the reaction droplet when it is within the thermal zone (note “Thermoelectric Module” in 

a sensor configured to detect a change in the volume of a reaction droplet within
the air gap (first full sentence in the second column of page 153)3; and 
a controller in communication with the sensor and configured to detect the
change in the volume of the reaction droplet below a threshold value and to combine a replenishing droplet with the reaction droplet (first full sentence in the second column of page 153)4 .
	
Although, as indicated above, Jebrail discloses “a sensor configured to detect a change in the volume of a reaction droplet within the air gap”, Jebrail does not explicitly disclose that the sensor is “configured to detect a change in the volume of a reaction droplet within the thermal zone; . . . .”  However, Jebrail does disclose

    PNG
    media_image4.png
    417
    648
    media_image4.png
    Greyscale

See Jebrail page 153.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application, based on Jebrail alone, have the sensor that is configured to detect a change in the volume of a reaction droplet within the air gap be further configured to detect a change in the volume of a reaction droplet within the thermal zone because Jebrail discloses that is likely for reaction droplet or decrease in volume within the thermal zone. More broadly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to locate a sensor in an apparatus at a location where the event to be sensed (e.g., change in the volume of a reaction droplet within an air gap) is most likely to occur.


Figure 1(a), including is caption, noting therein “resistive temperature detector (RTD)”.

Addressing claim 16, for the additional limitation of this claim see Jebrail
Figure 1(a) noting therein “Reagent reservoirs”.

Addressing claim 17, for the additional limitation of this claim see Jebrail
Figure 1(a) noting therein “Thermal Voids”.

Addressing claim 18, for the additional limitation of this claim see Jebrail
Figure 1(a) noting therein “PEEK Tubing”.

Addressing claim 19, for the additional limitation of this claim see Jebrail
Figure 1(a) noting therein “Thermoelectric Module”.

Addressing claim 21, Gong evidences that Jebrail also discloses an apparatus embodiment in which the sensor configured to detect the change in the volume of the reaction droplet comprises an electrical sensor configured to detect an electrical property between one or more actuation electrodes and the one or more ground electrodes.  See Gong Figure 3(a) and note that Gong is reference 22 in Jabrail, which is cited in the first full sentence in the second column of page 153 of Jebrail.    



    PNG
    media_image1.png
    171
    494
    media_image1.png
    Greyscale



Addressing claim 24, the additional limitation of this claim is implied by 
Figure 1(b), which shows photos of various stages of a droplet being replenished.




Claims 2, 8-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jabrail in view of Link et al. US 2010/0022414 A1 (hereafter “Link”).
	
Addressing claim 2, Jebrail discloses an air-matrix digital microfluidic (DMF) apparatus configured to replenish solvent in a reaction droplet to correct for evaporation (see the title and abstract), the apparatus comprising: 
a first plate having a first hydrophobic layer (“Bottom Plate” in Figure 1(a)); 
a second plate having a second hydrophobic layer (“Top Plate” in Figure 1(a)); 

a plurality of actuation electrodes adjacent to the first hydrophobic layer, wherein
each actuation electrode defines a unit cell within the air gap (note “Actuation Electrodes” in Figure 1(a)); 
one or more ground electrodes (note “Ground Electrode” in Figure 1(a)); 
a thermal regulator, wherein the thermal regulator forms a thermal zone in the air
gap comprising a plurality of adjacent unit cells, further wherein the thermal regulator is configured to heat and/or cool the reaction droplet when it is within the thermal zone (note “Thermoelectric Module” in 
Figure 1(a); and the last sentence of the Figure 1 caption, especially ”(frame 3)” and “(frame 4)”; and the first full sentence in the first column on page 153); 
a sensor configured to detect a change in the volume of a reaction droplet within
the air gap (first full sentence in the second column of page 153)5; and 
a controller in communication with the sensor and configured to detect the
6 .

	Jebrail, though, does not disclose that “the sensor [is] configured to detect the change in the volume of the reaction droplet comprises an optical sensor.”
	Link discloses systems and methods for the formation of libraries of droplets.  See the title and Abstract.  Link further discloses   
	
    PNG
    media_image5.png
    116
    427
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sensor in Jebrail be an optical sensor as taught by Link because (1) Jebrail already discloses visually detecting the change in the volume of the reaction droplet (see the last sentence in the first column on page 153, bridging to the second column), and (2) as disclosed by Link optically determining the volume of an individual droplet can be easily implemented with existing “tools typically associated with microfluidics.”  




a first plate having a first hydrophobic layer (“Bottom Plate” in Figure 1(a)); 
a second plate having a second hydrophobic layer (“Top Plate” in Figure 1(a)); 
an air gap formed between the first and second hydrophobic layers (note “Air” in Figure 1(a)); 
a plurality of actuation electrodes adjacent to the first hydrophobic layer, wherein
each actuation electrode defines a unit cell within the air gap (note “Actuation Electrodes” in Figure 1(a)); 
one or more ground electrodes (note “Ground Electrode” in Figure 1(a)); 
a thermal regulator, wherein the thermal regulator forms a thermal zone in the air
gap comprising a plurality of adjacent unit cells, further wherein the thermal regulator is configured to heat and/or cool the reaction droplet when it is within the thermal zone (note “Thermoelectric Module” in 
Figure 1(a); and the last sentence of the Figure 1 caption, especially ”(frame 3)” and “(frame 4)”; and the first full sentence in the first column on page 153); 
a sensor configured to detect a change in the volume of a reaction droplet within
the air gap (first full sentence in the second column of page 153)7; and 
a controller in communication with the sensor and configured to detect the
8  .
Jebrail, though, does not disclose that the sensor configured to detect the change in the volume of the reaction droplet comprises an optical sensor.
	Link discloses systems and methods for the formation of libraries of droplets.  See the title and Abstract.  Link further discloses   
	
    PNG
    media_image5.png
    116
    427
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sensor in Jebrail be an optical sensor as taught by Link because (1) Jebrail already discloses visually detecting the change in the volume of the reaction droplet (see the last sentence in the first column on page 153, bridging to the second column), and (2) as disclosed by Link optically determining 

Addressing claim 9, for the additional limitation of this claim see Jebrail 
Figure 1(a), including is caption, noting therein “resistive temperature detector (RTD)”.


Addressing claim 10, for the additional limitation of this claim see Jebrail
Figure 1(a) noting therein “Thermal Voids”.

Addressing claim 11, for the additional limitation of this claim see Jebrail
Figure 1(a) noting therein “Thermoelectric Module”.

Addressing claim 12, the additional limitation of this claim is implied by the first full sentence in the second column of page 153:

    PNG
    media_image1.png
    171
    494
    media_image1.png
    Greyscale





Figure 1(b), which shows photos of various stages of a droplet being replenished.


	
Addressing claim 20, Jebrail discloses an air-matrix digital microfluidic (DMF) apparatus configured to replenish solvent in a reaction droplet to correct for evaporation (see the title and abstract), the apparatus comprising: 
a first plate having a first hydrophobic layer (“Bottom Plate” in Figure 1(a)); 
a second plate having a second hydrophobic layer (“Top Plate” in Figure 1(a)); 
an air gap formed between the first and second hydrophobic layers (note “Air” in Figure 1(a)); 
a plurality of actuation electrodes adjacent to the first hydrophobic layer, wherein
each actuation electrode defines a unit cell within the air gap (note “Actuation Electrodes” in Figure 1(a)); 
one or more ground electrodes (note “Ground Electrode” in Figure 1(a)); 
a thermal regulator, wherein the thermal regulator forms a thermal zone in the air
gap comprising a plurality of adjacent unit cells, further wherein the thermal regulator is configured to heat and/or cool the reaction droplet when it is within the thermal zone (note “Thermoelectric Module” in 
Figure 1(a); and the last sentence of the Figure 1 caption, especially ”(frame 3)” and “(frame 4)”; and the first full sentence in the first column on page 153); 
a sensor configured to detect a change in the volume of a reaction droplet within
9; and 
a controller in communication with the sensor and configured to detect the
change in the volume of the reaction droplet below a threshold value and to combine a replenishing droplet with the reaction droplet (first full sentence in the second column of page 153)10 .
	
Although, as indicated above, Jebrail discloses “a sensor configured to detect a change in the volume of a reaction droplet within the air gap”, Jebrail does not explicitly disclose that the sensor is “configured to detect a change in the volume of a reaction droplet within the thermal zone; . . . .”  However, Jebrail does disclose

    PNG
    media_image4.png
    417
    648
    media_image4.png
    Greyscale

See Jebrail page 153.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application, based on Jebrail alone, have the sensor that is configured to detect a change in the volume of a reaction droplet within the air gap be further configured to detect a change in the volume of a reaction droplet within the thermal zone because Jebrail discloses that is likely for reaction droplet or decrease in volume within the thermal zone. More broadly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to locate a sensor in an apparatus at a location where the event to be sensed (e.g., change in the volume of a reaction droplet within an air gap) is most likely to occur.

	Link discloses systems and methods for the formation of libraries of droplets.  See the title and Abstract.  Link further discloses   
	
    PNG
    media_image5.png
    116
    427
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sensor in Jebrail be an optical sensor as taught by Link because (1) Jebrail already discloses visually detecting the change in the volume of the reaction droplet (see the last sentence in the first column on page 153, bridging to the second column), and (2) as disclosed by Link optically determining the volume of an individual droplet can be easily implemented with existing “tools typically associated with microfluidics.”  








Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jebrail as evidenced by Gong as applied to claims 14-19, 21, 22, and 24 above, and further in view of Van Dam et al. US 2015/0148549 A1 (hereafter “Van Dam”).

Addressing claim 23, Jebrail as evidenced by Gong does not disclose having the the controller be “configured to control a valve in fluid communication with a source of replenishing fluid.”  In Jebrail the replenishing fluid is provided with a syringe reservoir connected to the apparatus by a PEEK tubing.  See Jebrail Figure 1(a).  
Van Dam, which describes a digital microfluidic apparatus that is connected by tubing to an external fluid source (see the title and Figure 16), discloses  

    PNG
    media_image6.png
    250
    530
    media_image6.png
    Greyscale
 

In light of Van Dam Figure 16 to replace the syringe reservoir connected to the apparatus by a PEEK tubing with a valve in fluid communication with a source of replenishing fluid is prima facie obvious as just substitution of one known means in the digital microfluidic act for delivering fluid to a digital microfluidic apparatus from an external fluid source for another with predictable results.  
Other Relevant Prior Art 

Sadeghi et al., “On Chip Droplet Characterization: A Practical, High-Sensitivity Measurement of Droplet Impedance in Digital Microfluidics,” Anal. Chem. 2012, 84, 1915-1923 (hereafter “Sadeghi”) discloses an air-matrix digital microfluidic apparatus configured to determine the volume of a solvent droplet with a sensor.  However, Sadeghi discloses neither a thermal controller nor a controller in communication with the sensor as required by any of the independent claims.  Also, Sadeghi determines the volume of a solvent droplet while evaporation occurs at room temperature, although Sadeghi does note that fluid properties are temperature dependent.  See the title, Abstract, Figure 2, the first sentence of Experiments - Measurement of Droplet Size, which is on page 1919, and the last paragraph on page 1920, bridging to page 1921.      


Davoust et al., “Evaporation rate of drop arrays within a digital microfluidic system,” Sensors and Actuators B 189 (2013) 157-164 (hereafter “Davoust”) discloses an air-matrix digital microfluidic apparatus configured to determine the volume of a solvent droplet with a sensor.  However, Davoust discloses neither a thermal controller nor a controller in communication with the sensor as required by any of the independent claims.  Also, Davoust determines the volume of a solvent droplet while evaporation occurs at ambient temperature.  See the title, Abstract, and Figures 1 and 2.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	March 11, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
    PNG
    media_image1.png
    171
    494
    media_image1.png
    Greyscale

        
        
        
        2 ibid.
        
        
        
        3 ibid.
        
        
        
        4 ibid.
        
        
        
        5
    PNG
    media_image1.png
    171
    494
    media_image1.png
    Greyscale

        
        
        
        6 ibid.
        
        
        
        7 ibid.
        
        
        
        8 ibid.
        
        
        
        9 ibid.
        
        
        
        10 ibid.